Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 1 of 21




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  MIKE DONOVAN, et. al.,          :
                                  :
          Plaintiff(s),           :
                                  :
  v.                              :                     CASE NO.: 21-20499-CIV-ALTONAGA
                                  :
  Officers Fernandez Rivadeneira, :
  et. al,                         :
                                  :
          Defendant(s).           :
  ______________________________:
                                      MOTION TO DISMISS
         Defendants Fernando Rivadeneira, Bridget Sanchez, and Leonard Fernandez move to
  dismiss the Amended Complaint [ECF No. 12] (hereinafter “Am. Compl.”) under Fed. R. Civ. P.
  12(b)(1), 12(b)(4), 12(b)(5), and 12(b)(6).
                                         INTRODUCTION
         On January 28, 2021, a group of protesters and a film crew staged a protest in front of a
  single-family residence in Miami-Dade County. In response to a 911 call from the residence,
  Miami-Dade Police Officer Fernando Rivadeneira responded to the scene. There, he witnessed
  the protesters assembled in front the residence and chanting loudly on megaphones. Officer
  Rivadeneira lawfully dispersed the residential protest.
         Eight of the individuals allegedly involved in the protest that day filed this lawsuit seeking
  only declaratory relief against Officer Rivadeneira and two other Miami-Dade County police
  officers, Officer Bridget Sanchez and Sergeant Leonard Fernandez, in both their individual and
  official capacities. The video exhibits attached to the Amended Complaint and incorporated by
  reference show that Plaintiffs’ constitutional rights were not violated in connection with the
  protest. But, more fundamentally, Plaintiffs have not presented a live controversy that properly
  invokes the Court’s jurisdiction to grant declaratory relief. Plaintiffs also improperly sued
  Defendants in their official capacities, which is the equivalent of suing their employer, Miami-
  Dade County, without following either the procedural or substantive requirements for suing a
  Florida municipality. For these reasons, and those set forth below, the Amended Complaint should
  be dismissed.

                                                   1
                     OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                      TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 2 of 21




                        FACTUAL AND PROCEDURAL BACKGROUND
         Plaintiffs Target a Single-Family Residence in Protest Using Megaphones Until
         Dispersed by Officer Rivadeneira
         On January 28, 2021, Plaintiffs gathered to protest in front of the “known address” of Henry
  “Enrique” Tarrio in Miami-Dade County. Am. Compl. ¶¶ 12, 15-16. Plaintiffs allege Tarrio is the
  chairman of the Proud Boys, a “far-right, neofacist[]” group. Id ¶ 12. Plaintiffs stood in the street
  at the foot of the driveway with sound amplification devices chanting “hey, hey, ho, ho racism has
  got to go,” while being filmed by a camera crew. 1 Ex. A to Am. Compl., Video of Police Dispersing
  Protest at 0:01-0:31. 2 At least five protestors amplified these shouts with megaphones. Id. at 0:32-
  035.

  1
    Although Plaintiffs’ video exhibits depict a camera crew on site to film the protest, Plaintiffs
  have elected to only file snippets of what appear to be cell phone videos. Even these clips,
  however, belie the factual allegations in the Amended Complaint.
  2
    The Amended Complaint’s video exhibits are incorporated by reference because the videos are
  attached to the Amended Complaint; furthermore, they are central to Plaintiffs’ allegations and
  their authenticity is undisputed. See Am. Compl. ¶¶ 22, 29, 34, 35, 37, 41, 48, 52, 55, 58 &
  Exhibits A-E (ECF No. 12-4, 12-5, 12-6, 12-7, 12-8); see also Tellabs, Inc. v. Makor Issues &
  Rights, Ltd., 551 U.S. 308, 322 (2007) (“[C]ourts must consider the complaint in its entirety, as
  well as other sources[,] . . . in particular, documents incorporated into the complaint by reference”);
  Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (“[A] document need not be physically
  attached to a pleading to be incorporated by reference into it; if the document's contents are alleged
  in a complaint and no party questions those contents, we may consider such a document provided
  it meets the centrality requirement”); Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002);
  Brooks v. Blue Cross & Blue Shield of Florida, Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).

  When documents or videos incorporated by reference contradict the complaint’s allegations, the
  normal rule requiring a complaint’s allegations to be accepted as true does not apply. See Bogie
  v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (“In considering a motion to dismiss . . . district
  courts are free to consider any facts set forth in the complaint that undermine the plaintiff’s
  claim. . . . When an exhibit incontrovertibly contradicts the allegations in the complaint, the exhibit
  ordinarily controls, even when considering a motion to dismiss.”); Davis v. Clayton, No. 7:17-CV-
  02076-LSC, 2018 WL 3475438 (N.D. Ala. July 19, 2018); Steen v. City of Pensacola, 809 F. Supp.
  2d 1342, 1344 & n. 2 (N.D. Fla. 2011); CC-Aventura, Inc. v. Weitz Co., LLC, No. 06-21598-CIV,
  2006 WL 3499113, at *3 (S.D. Fla. Dec. 4, 2006) (Huck, J.) (“While normally on a motion to
  dismiss the Court must accept the facts alleged in a complaint as true, if an allegation in the
  complaint is contradicted by a document incorporated by reference therein and which reveals facts
  foreclosing recovery as a matter of law, dismissal is appropriate.” (citing Associated Builders, Inc.
  v. Alabama Power Co., 505 F.2d 97, 100 (5th Cir. 1974)). In accordance with the Court’s prior
  Order [ECF No. 5], the Court should order Plaintiffs to conventionally file the incorporated videos,
  unless the Court finds dismissal is warranted even without reference to the video footage.
                                                    2
                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 3 of 21




         In response to the protestors’ loud chants, a resident of the targeted home emerged. See id.
  A protestor yelled into the megaphone, “a racist Proud Boy named Henry lives in your
  neighborhood!” Id. at 0:46-0:52. The woman identified herself as Tarrio’s sister and asked to
  speak with the group. See id. The protestors again responded loudly, chanting “Henry is a racist,
  Henry is a snitch” though their megaphones. Id. at 0:59-1:08. Tarrio’s sister told Plaintiffs that
  only she and her mother, not Tarrio, lived at the residence, and informed Plaintiffs she had called
  the cops but did not want any problems. See id. at 1:10-1:23. One of the Plaintiffs asked “do you
  want to give us his address?” When the resident refused, a Plaintiff responded “ok, then we’ll stay
  here, thank you, goodbye.” Id. 1:23-1:48. Plaintiffs resumed yelling on their megaphones “Henry
  is a racist, Henry is a snitch.” Id. at 1:27-1:48. Plaintiffs’ loud shouting caused several of the
  residents of the surrounding homes to come outside. Id. at 1:45, 3:05-3:08
         Officer Rivadeneira arrived at the scene in his police car, momentarily sounding his siren.
  See id. at 1:16-1:19. Upon exiting his car, he asked twice if Plaintiffs had a permit. See id. 1:47-
  1:53. One protestor responded no and stated no permit was necessary, see Am. Compl. ¶ 22, to
  which Officer Rivadeneira replied, “You need to leave. You need to leave, or everyone will be
  under arrest . . . if you don’t have a permit, you will be under arrest for causing a scene.” Ex. A at
  1:53-2:04. Plaintiffs briefly argued back, but Officer Rivadeneira insisted “it’s time to leave.” Id.
  at 2:05-2:45. Plaintiffs stated to Officer Rivadeneira and the resident multiple times that they
  would be back. Id. Plaintiffs returned to their vehicles and left. See id. at 2:55-3:08. Officer
  Sanchez was on the scene but did not give commands or assist in dispersing the protest. See id. at
  1:47-3:08; but see Am. Compl. ¶ 23 (alleging that Officer Sanchez assisted dispersal of protestors).
         Officer Rivadeneira Runs Plaintiffs’ License Plate Numbers at the Wendy’s Parking Lot
         Plaintiffs left the residence and reassembled in a nearby Wendy’s parking lot. See Am.
  Compl. ¶ 28. When Officer Rivadeneira arrived at the Wendy’s lot, Plaintiffs had already exited
  their vehicles and were gathered in the parking lot on foot. Ex B. to Am. Compl., Video of Police
  Arriving at Wendy’s at 0:01-0:35. The drivers’ seats of Plaintiffs’ cars were empty and the
  vehicles unoccupied. See id. 0:36-1:00. Officer Rivadeneira, driving through the lot, briefly
  paused in front of Plaintiffs’ parked cars. See id. at 0:01-0:35. He drove away less than two
  minutes later, after he had stepped out of his vehicle to call in the license plate numbers. See id.
  at 1:00-2:05. During this brief two-minute period, none of the Plaintiffs requested Officer
  Rivadeneira to move his vehicle so they could leave, and no words were exchanged between
                                                    3
                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 4 of 21




  Plaintiffs and Officer Rivadeneira. Id. Rather, during this time, several Plaintiffs walked away
  towards the Wendy’s and Officer Rivadeneira made no effort to stop them. See id.
         At some point later, Officer Rivadeneira drove to another part of the parking lot and briefly
  stopped behind a stationary black Nissan. See Ex. C to Am. Compl., Video of Officer Blocking
  Nissan. 0:09-0:11. Officer Rivadeneira was positioned behind the Nissan for approximately 14
  seconds. Id. 0:14-0:28. At this point, some of the protestors left the Wendy’s in a black Uber,
  without any interference from Officer Rivadeneira—who did not prevent the Uber from leaving
  and did not follow it once it left. See Ex. D. to Am. Compl., Video of Uber at 0:01-0:20. Two
  additional police vehicles arrived in the parking lot, distanced from where the remaining Plaintiffs
  were gathered. See Ex. E. to Am. Compl, Video of Officers Circling at 0:01-0:38. During the
  entire encounter, no officer activated their sirens or told Plaintiffs not to leave. See id.; see also
  Exs. C & D.
         The Amended Complaint
         On May 5, 2021, eight Plaintiffs filed an Amended Complaint seeking declaratory relief
  against Officer Fernando Rivadeneira, Officer Bridget Sanchez, and Sergeant Leonard Fernandez.
  See generally Am. Compl. Plaintiffs alleged that on January 28, 2021, they went to Tarrio’s last
  known address, where they “chant[ed] protests.” Am. Compl. ¶¶ 12, 15. Plaintiffs alleged they
  were “not blocking traffic and had sidewalks available for their use.” See id. ¶ 21. Plaintiffs
  claimed Officer Rivadeneira, assisted by Officer Sanchez, dispersed the protest by advising
  Plaintiffs they would be under arrest if they did not leave. See id. ¶¶ 22-23. Plaintiffs then left the
  scene and drove to a nearby Wendy’s located in a shopping complex. See id. ¶ 28.
         Plaintiffs alleged Officer Fernando Rivadeneira, Officer Bridget Sanchez, and Sergeant
  Leonard Fernandez harassed and intimated them at the Wendy’s parking lot by blocking in their
  vehicles, preventing them from leaving the scene, and running their tag numbers. See id. ¶¶ 29-
  34. Plaintiffs note Officer Rivadeneira began calling in license plate numbers, while the other
  police vehicles drove around the shopping complex’s parking lot. See id. ¶ 32. Then, as several
  younger passengers boarded an Uber and left, Plaintiffs claim Officer Rivadeneira pulled up
  behind the Uber, used his body camera to record their exit, and “follow[ed] the Uber as it left[.]”
  Id. ¶¶ 35-36. Plaintiffs alleged all three officers then circled the parking lot where Plaintiffs were
  located for 90 minutes. See id. ¶¶ 36-37.
         The Amended Complaints bring three counts for declaratory relief. Count I, asserted
                                                    4
                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 5 of 21




  against Officers Rivadeneira and Sanchez, is entitled “Declaratory Relief for Violation of
  Plaintiffs’ First Amendment Rights to Free Speech” and alleges Plaintiffs are entitled to a
  declaration stating “they have [sic] right to resume and continue their lawful protest of the racist
  Tarrio.” Am. Compl. ¶ 54. Count II, asserted against all Defendants, is entitled “Declaratory Relief
  for Retaliation Against Plaintiffs’ Exercise of their First Amendment Right to Free Speech” and
  alleges Plaintiffs are entitled to a declaration stating “they have [sic] right to resume and continue
  their lawful protest of the racist Tarrio and that any further attempts by Defendants, or any Miami-
  Dade Police Officer, to chill that speech [sic] violate Plaintiffs’ First amendment rights.” Id ¶ 57.
  And Count III, asserted against all Defendants, is entitled “Declaratory Relief for Violation of
  Plaintiffs’ Fourth Amendment Rights to be Free from Unreasonable Search and Seizure” and
  alleges Plaintiffs are entitled to a declaration stating “that continued seizures of their persons by
  blocking their vehicles in and preventing the Protesters from leaving any area without probable
  cause is a violation of their Fourth Amendment rights . . .” Am. Compl. ¶ 60. Defendants now
  move to dismiss the Amended Complaint.
                                 SUMMARY OF THE ARGUMENT
          Plaintiffs fail to invoke the Court’s jurisdiction under Article III of the U.S. Constitution.
  First, Plaintiffs’ allegations, duly incorporating the videos attached to the Amended Complaint, do
  not show Plaintiffs’ First or Fourth Amendment rights were violated. Officer Rivadeneira lawfully
  dispersed the protest because he had probable cause Plaintiffs were violating Miami-Dade
  County’s Noise Ordinance and assembling unlawfully due to Plaintiffs’ use of megaphones and
  excessive shouting during the residential protest. Plaintiffs’ allegations also fail to show retaliation
  while Plaintiffs were gathered at the Wendy’s parking lot. Defendants’ acts as depicted in the
  videos—temporarily blocking several stationary, unoccupied vehicles and running Plaintiffs’
  license plates—are not retaliatory as a matter of law because they are too de minimus to chill
  Plaintiffs’ future speech. Nor did Defendants’ conduct in the Wendy’s lot constitute an unlawful
  seizure—or any seizure for that matter—under the Fourth Amendment. Without a clear violation
  of Plaintiffs’ constitutional rights, the Court should dismiss the Amendment Complaint because
  there is no basis to conclude Plaintiffs’ rights will be violated in the future should they return to
  protest, thus making declaratory relief improper.
          Second, even if a past violation of Plaintiffs’ rights occurred, it is insufficient to invoke the
  Court’s jurisdiction to grant declaratory relief because Plaintiffs fail to allege that a future injury
                                                     5
                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 6 of 21




  is likely to occur. Plaintiffs do not allege any details regarding when and how future protests will
  occur, who will attend, in what manner the protest will proceed, or how Defendants are likely to
  respond. Absent these details plausibly alleging future injury, the Court is precluded from granting
  declaratory relief under Elend v. Basham, 471 F.3d 1199 (11th Cir. 2006).
          Third, Plaintiffs do not allege how the relief sought would redress an imminent injury.
  Rather, the declaratory relief Plaintiffs seek is in fact unlikely to provide any guidance on how
  Defendants should respond going forward, given the unusual and unique circumstances of the
  residential protest. The relief sought is not directed at any County policy; Plaintiffs request is for
  the Court to declare that they have a right to resume their protest and that any further attempts to
  child Plaintiffs’ or block their vehicles is a violation of the First and Fourth Amendments. See
  generally Am. Compl. ¶¶ 54, 57, 60. The amorphous declarations Plaintiffs request do not comport
  with the specificity required by Elend. For these reasons, Plaintiffs fail to establish standing and
  the Court lacks the jurisdiction to issue declaratory relief.
          Finally, Plaintiffs improperly sued Defendants in their official capacities. As the entity
  employing Defendants, Miami-Dade County is the actual party in interest to Plaintiffs’ official
  capacity claims. Plaintiffs’ failure to name and deliver service of process on the County demands
  dismissal under Rules 12(b)(4) and 12(b)(5). And even if Plaintiffs had properly initiated an action
  against the County, the official capacity claims still fail because Plaintiffs do not allege their rights
  were violated because of a municipal policy in accordance with Monell v. New York City Dep’t of
  Soc. Servs., 436 U.S. 658 (1978). Therefore, Plaintiffs’ official capacity claims should also be
  dismissed.
                                      MEMORANDUM OF LAW
          I.      PLAINTIFFS LACK ARTICLE III STANDING AND DO NOT STATE A
                  CLAIM FOR DECLARATORY RELIEF
          Because a federal court has no subject-matter jurisdiction over a claim when a plaintiff has
  no standing, standing is a threshold question in every federal suit. See Barrett v. Walker Cty. Sch.
  Dist., 872 F.3d 1209, 1220 (11th Cir. 2017). “[T]he standing inquiry requires careful judicial
  examination of a complaint’s allegations to ascertain whether the particular plaintiff is entitled to
  an adjudication of the particular claims asserted.” Allen v. Wright, 468 U.S. 737, 752 (1984)
  (abrogated on other grounds).
          The plaintiff bears the burden of pleading three elements to establish Article III standing:

                                                     6
                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 7 of 21




  (1) injury in fact, (2) causation between the injury and the defendants’ conduct, and (3)
  redressability. First, there must “an ‘injury in fact’—an invasion of a legally protected interest
  which is (a) concrete and particularized, and (b) ‘actual or imminent, not conjectural or
  hypothetical.’” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (cleaned up) (emphasis
  added).     “Second, there must be a causal connection between the injury and the conduct
  complained of—the injury has to be fairly traceable to the challenged action of the defendant, and
  not the result of the independent action of some third party not before the court.” Id. (cleaned up).
  “Third, it must be ‘likely,’ as opposed to merely ‘speculative,’ that the injury will be redressed by
  a favorable decision.” Id. at 561 (cleaned up).
            Below, Part I.A. will explain how Plaintiffs’ video exhibits demonstrate Plaintiffs’
  constitutional rights were not violated. Consequently, Plaintiffs have not stated a claim for relief
  and there is no basis to conclude their rights will be violated should they return to protest. Part
  I.B. further explains that regardless of whether Plaintiffs’ rights were violated on January 28, 2021,
  Plaintiffs lack standing for declaratory relief because no imminent harm is alleged, and the
  requested relief will not redress any alleged future harm.
            A. Plaintiffs’ Video Exhibits, Attached to the Amended Complaint, Show Plaintiffs’
               Constitutional Rights Were Not Violated
                           i. Officer Rivadeneira Lawfully Dispersed Plaintiffs’ Focused Picket of
                              a Residential Dwelling (Count I)
            Count I alleges Plaintiffs’ First Amendment rights were violated because Officer
  Rivadeneira and Officer Sanchez disbursed their protest. 3
            Although streets and sidewalks are traditional public fora, a protest targeting a particular
  residence—often referred to as “focused picketing”—can be curtailed without violating the First
  Amendment because the government’s interest in “protecting the well-being, tranquility, and
  privacy of the home is [] of the highest order in a free and civilized society.” Frisby v. Schultz,
  487 U.S. 474, 484 (1988) (quoting Carey v. Brown, 447 U.S. 455, 471 (1980)). When faced with
  focused picketing, the targeted residents’ constitutional right to privacy outweighs the protesters’
  interest in targeting unwilling residential listeners:
            One important aspect of residential privacy is protection of the unwilling listener.

  3
    The video exhibits show Officer Sanchez did not participate in dispersing the protest: the
  protesters leave the scene without any intervention from Officer Sanchez. See Ex. A. Sergeant
  Fernandez is not a party to Count I. See Am. Compl. at 10.
                                                     7
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 8 of 21




          Although in many locations, we expect individuals simply to avoid speech they do
          not want to hear, the home is different. “That we are often ‘captives’ outside the
          sanctuary of the home and subject to objectionable speech . . . does not mean we
          must be captives everywhere.” Instead, a special benefit of the privacy all citizens
          enjoy within their own walls, which the State may legislate to protect, is an ability
          to avoid intrusions. Thus, we have repeatedly held that individuals are not
          required to welcome unwanted speech into their own homes and that the
          government may protect this freedom.
  Frisby, 487 U.S. at 484–85 (emphasis added; cleaned up). When focused picketing occurs, the
  “resident is figuratively, and perhaps literally, trapped within the home, and because of the unique
  and subtle impact of such picketing is left with no ready means of avoiding the unwanted speech.”
  Id. at 487.
          State action prohibiting protests targeted at a particular residence overcomes strict scrutiny
  under the First Amendment. The state has a compelling interest to protect residential privacy
  because of the unique nature of the home in our constitutional heritage. See Frisby, 487 U.S. at
  485; cf. Moore v. Pederson, 806 F.3d 1036, 1043 (11th Cir. 2015) (“Stemming from the origins of
  our nation, the home has always been viewed as a sacrosanct place with unique rules that apply
  to it.”) (emphasis added). And the narrow tailoring requirement is satisfied by applying this unique
  restriction to focused residential protests—leaving the protesters with ample alternative venues
  and channels to express their message. See Frisby, 487 U.S. at 485-87.
          Officer Rivadeneira’s dispersal of Plaintiffs’ targeted protest did not violate the First
  Amendment under Frisby. The Amended Complaint admits the protest targeted Tarrio’s home,
  and the video exhibits confirm Plaintiffs shouted amplified messages about Tarrio at the residence.
  See Am. Compl. ¶¶ 15-16; Ex. A. The residents of the targeted home, clearly disturbed and agitated
  in the video footage, called 911 to protect their constitutional right to privacy and freedom from
  unwanted speech in Plaintiffs’ focused picket of their home. Under Frisby, Officer Rivadeneira’s
  dispersal of the protest was lawful.
          Moreover, Officer Rivadeneira was empowered by local ordinance and state law to
  disperse the protest. Miami-Dade County’s Noise Ordinance makes it “unlawful for any person
  to make, continue, or cause to be made or continued any unreasonably loud, excessive,
  unnecessary or unusual noise.” Miami-Dade County Code of Ordinances (“MDC Code”) § 21-28
  (“Noise Ordinance). The Noise Ordinance provides enhanced protection to residential areas by
  prohibiting “[a]ny unreasonably loud, boisterous or raucous shouting in any residential area[.]”

                                                    8
                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 9 of 21




  Id. § 21-28 ¶ (l) (emphasis added). Violation of the Noise Ordinance is a criminal offense carrying
  a fine of up to $500.00 or a jail sentence of up to 60 days. See id. § 21-28.
         If that were not enough, state law also authorized Officer Rivadeneira to disperse the
  protest. The Florida legislature extends to municipalities the general power to “quell . . . any
  disturbance or disorder which threatens to peace and good order of society.” Freeman v. Town of
  Eatonville, Fla., 225 F. App’x 775, 778 (11th Cir. 2006) (quoting Fla. Stat. § 14.022); see also
  Fla. Stat. § 166.021. “Florida law [] compels law enforcement officers to disperse ‘immediately
  and peaceably’ crowds which are ‘unlawfully, riotously, or tumultuously assembled.’” Freeman,
  225 F. App’x 778 (quoting Fla. Stat. § 870.04). An unlawful assembly exists when three or more
  people gather to commit a breach of the peace or “any other unlawful act.” Fla. Stat. § 870.02.
         Officer Rivadeneira had probable cause to believe Plaintiffs violated the Noise Ordinance
  and were unlawfully assembled. Probable cause exists “when ‘the facts and circumstances within
  the officer’s knowledge, of which he or she has reasonably trustworthy information, would cause
  a prudent person to believe, under the circumstances shown, that the suspect has committed, is
  committing, or is about to commit an offense.’” Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir.
  1998) (quoting Williamson v. Mills, 65 F.3d 155, 158 (11th Cir. 1995)). Probable cause requires
  “only a probability” of criminal activity, “not an actual showing of such activity.” Illinois v. Gates,
  462 U.S. 213, 245 n. 13, (1983). It “must be judged . . . with a common sense view to the realities
  of normal life,” Wilson v. Attaway, 757 F.2d 1227, 1235 (11th Cir. 1985), and “does not require
  the same type of specific evidence of each element of the offense as would be needed to support a
  conviction.” Adams v. Williams, 407 U.S. 143, 149 (1972).
         Upon witnessing Plaintiffs using megaphones to amplify their shouts, Officer Rivadeneira
  had information which would cause a reasonably prudent person to believe Plaintiffs were
  violating the Noise Ordinance. Although Plaintiffs claim to have obeyed all laws during their
  protest, see Am. Compl. ¶ 21, Plaintiffs’ use of megaphones to amplify their already voluminous
  cries created the “unreasonably loud, boisterous or raucous shouting” prohibited by the Noise
  Ordinance in residential areas. MDC Code § 21-28 ¶ (l). Because at least five protestors held
  megaphones and several more were yelling loudly, Officer Rivadeneira also had probable cause
  to believe three or more people had gathered to violate the Noise Ordinance, an unlawful act,
  thereby creating an unlawful assembly under Fla. Stat. § 870.02, which he was authorized to
  disperse under Fla. Stat. § 870.04. Because probable cause existed to believe Plaintiffs’ gathering
                                                    9
                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 10 of 21




   was illegal under the Noise Ordinance and state law, Officer Rivadeneira’s order to disperse under
   threat of arrest was lawful.
          Numerous courts have found the application of similar noise ordinances constitute
   reasonable time, place and manner restrictions compliant with the First Amendment. E.g., Costello
   v. City of Burlington, 632 F.3d 41, 44-47 (2d Cir. 2011) (issuance of written warning to preacher
   for violating local noise ordinance did not violate First Amendment); Adams v. City of New York,
   226 F. Supp. 3d 261, 270-71 (S.D.N.Y. 2016) (arrest of protestor for violating ordinance
   prohibiting “unreasonable noises” did not violate First Amendment); Commonwealth v. Parente,
   956 A.2d 1065 (Pa. 2008) (upholding conviction under First Amendment challenge to noise
   ordinance); City of Beauford v. Baker, 315 S.C. 146 (S.C 1993) (same); Eanes v. State, 318 Md.
   436 (Md. 1990) (same). Like the ordinances in these cases, the Noise Ordinance, and in particular
   its provision prohibiting loud noises or raucous shouting in residential streets, is content neutral
   and serves the compelling purpose of preserving the peace of quiet of residential neighborhoods
   and protecting the sanctity of the home. See also DA Mortg. Inc., v City of Miami Beach, 486 F.3d
   1254 (11th Cir. 2007) (rejecting constitutional challenge to the Noise Ordinance). And it is
   narrowly tailored because it leaves ample alterative channels to engage in protected expression:
   the Noise Ordinance does not prohibit all protests in residential neighborhoods (only those which
   are too loud), nor does it prevent protestors from using signs or other visual aids to disseminate
   their message. The specific prohibition here limits its sweep to residential areas, which enjoy
   enhanced protection from unwanted speech under Frisby.
          The Amended Complaint and video exhibits show Officer Rivadeneira told Plaintiffs to
   disperse for causing a scene and failing to have a permit. But a threat of arrest supported by
   probable cause cannot be deemed unlawful simply because an officer fails to cite the precise statute
   or legal theory justifying his actions, so long as the officer’s underlying conduct is supported by
   probable cause. See Lee v. Ferraro, 284 F.3d 1188, 1195-96 (11th Cir. 2002) (“The fact that [an
   officer] did not cite the specific Miami–Dade County noise ordinance either orally or in his arrest
   report is irrelevant . . . the validity of an arrest does not turn on the offense announced by the
   officer at the time of the arrest.”); United States v. Saunders, 476 F.2d 5, 7 (5th Cir. 1973); Jernigan
   v. State, 566 So.2d 39, 40 (Fla. 1st DCA 1990); Blanding v. State, 446 So.2d 1135 (Fla. 3d DCA
   1984). This concept is especially apropos when a party is seeking declaratory relief and the Court
   must conduct a prospective analysis—should Plaintiffs resume their targeted protest in the same
                                                     10
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 11 of 21




   excessively loud manner, a Miami-Dade police officer would again have probable cause to arrest
   or disperse them under the Noise Ordinance.
          As a matter of law, Plaintiffs cannot assert a First Amendment claim because Officer
   Rivadeneira had probable cause to believe Plaintiffs were violating the law. See Redd v. City of
   Enter., 140 F.3d 1378, 1383 (11th Cir. 1998) (“When a police officer has probable cause to believe
   that a person is committing a particular public offense, he is justified in arresting that person, even
   if the offender may be speaking at the time that he is arrested.”); accord Sada v. City of Altamonte
   Springs, 434 F. App’x 845, 851 (11th Cir. 2011) (probable cause defeats First and Fourth
   Amendment claims). Absent a violation of Plaintiffs’ constitutional rights, Plaintiffs fail to
   demonstrate standing for declaratory relief.
                          ii. Plaintiffs Fail to Allege Retaliatory Conduct under the First
                              Amendment (Count II)
          To establish a prima facie claim for First Amendment retaliation, a plaintiff must allege
   that she “suffered adverse conduct that would likely deter a person of ordinary firmness from
   engaging in [protected] speech[.]” Castle v. Appalachian Tech. Coll., 631 F.3d 1194, 1197 (11th Cir.
   2011); Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). The officer’s conduct must result
   in a “chilling” or “silencing” effect on a person’s “future First Amendment activities.” Id. at 1251
   (quoting Mendocino Envtl. Ctr. v. Mendocino County, 192 F.3d 1283, 1399 (9th Cir. 1999)). The
   inquiry is objective, and “government officials should not be liable when the plaintiff is
   unreasonably weak-willed or suffers only a ‘de minimis inconvenience to her exercise of First
   Amendment rights.’” Id. at 1252 (quoting Constantine, 411 F.3d at 500). Thus, inappropriate or
   even unprofessional conduct from police officers does not automatically constitute adverse
   conduct sufficient to establish a First Amendment retaliation claim. See Carroll v. Pfeffer, 262
   F.3d 847, 849-50 (8th Cir. 2001).
           Plaintiffs’ video exhibits belie their conclusory assertions that Defendants “began to harass
   and intimidate” them and prevented them from leaving the parking lot. See Am. Compl. ¶¶ 29, 31.
   The videos show Plaintiffs moving freely in the parking lot, outside their vehicles, without being
   blocked or restricted by the officers. They show Officer Rivadeneira blocked three unoccupied
   vehicles for less than two minutes while he called in their license plate numbers and later paused
   behind the parked black Nissan for approximately 14 seconds. See Exhibits B-E. These are the
   very types of de minimis actions that cause no actual inconvenience and do not rise to the level of

                                                     11
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 12 of 21




   adverse conduct under the First Amendment.
          Plaintiffs likewise cannot assert a First Amendment retaliation claim on the grounds the
   officers occupied the same parking lot as them, filmed them using their body cameras, or checked
   their license plates. None of these actions would deter a person of ordinary firmness from engaging
   in protected speech. Plaintiffs have no right not to encounter officers in a public parking lot, or
   not to be videotaped in public. Police were lawfully present in the public parking lot, and their
   presence does not constitute adverse conduct. See Baden v. City of Wheaton, No. 09 C 3015, 2010
   WL 4931852, at *3 (N.D. Ill. Nov. 24, 2010) (dismissing complaint because police car parking in
   front of her house and driving around plaintiff’s block three times would not dissuade ordinary
   person from exercising First Amendment rights).
          Plaintiffs’ video exhibits show no officer attempted to prevent Plaintiffs from leaving the
   Wendy’s lot: in fact, when the Uber left with several protestors, the video exhibits show no officer
   following the departing Uber, despite Plaintiffs’ allegation to the contrary. See Am. Compl. ¶ 36;
   Exhibits B-E. And conducting license plate checks, which provide police officers with information
   regarding the registration and ownership of the vehicle, is not an act which would dissuade
   ordinary, reasonable people from exercising First Amendment rights. See Hallstein v. City of
   Hermosa Beach, 87 F. App’x 17, 19 (9th Cir. 2003) (“intimidating stares and the ‘running’ of a
   license plate would not dissuade an ordinary person from” engaging in further protected conduct).
   Therefore, the conduct alleged in the Amended Complaint, in light of the incorporated video
   exhibits, does not meet the threshold of adversity for a First Amendment retaliation claim.
                         iii. Plaintiffs Fail to Allege a Seizure under the Fourth Amendment
                              (Count III)
          Plaintiffs allege Defendants violated their Fourth Amendment rights by briefly blocking
   several vehicles. See Am. Compl. ¶ 59. A brief seizure or investigatory stop, also known as a
   Terry stop, is a seizure for purposes of the Fourth Amendment. See United States v. Perez, 443
   F.3d 772, 777 (11th Cir. 2006). To determine whether an officer subjects a citizen to a Terry stop,
   the Court must consider “whether a citizen’s path is blocked or impeded; whether identification is
   retained; the suspect’s age, education and intelligence; the length of the suspect’s detention and
   questioning; the number of police officers present; the display of weapons; any physical touching
   of the suspect, and the language and tone of voice of the police.” Perez, 443 F.3d at 778.
          A “seizure does not occur whenever there is a governmentally caused termination of an

                                                   12
                      OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                       TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 13 of 21




   individual’s freedom of movement (the innocent passerby), nor even whenever there is a
   governmentally caused and governmentally desired termination of an individual’s freedom of
   movement (the fleeing felon), but only when there is a governmental termination of freedom of
   movement through means intentionally applied.” Id. at 596-97. This test is objective and does
   not turn on the feelings of the persons interacting with the police. See Torres v. Madrid, 141 S.
   Ct. 989, 998 (2021) (citing Nieves v. Bartlett, 139 S.Ct. 1715, 1724-25 (2019)). “[T]he crucial test
   is whether, taking into account all of the circumstances surrounding the encounter, the police
   conduct would have communicated to a reasonable person that he was not at liberty to ignore the
   police presence and go about his business.” United States v. Baker, 290 F.3d 1276, 1278 (11th
   Cir. 2002) (emphasis added) (quotations omitted).
          Officer Rivadeneira did not seize Plaintiffs. The videos show Plaintiffs were never ordered
   to restrict their movement in any way by the officers on the scene. During the two minutes in
   which Officer Rivadeneira blocked the unoccupied vehicles, Plaintiffs freely walked over to the
   Wendy’s.     Officer Rivadeneira never requested or retained identification, never gave any
   commands restricting Plaintiffs’ movement, and never made any physical contact with Plaintiffs.
   In fact, he never even spoke them at the Wendy’s parking lot. And Plaintiffs do not claim they
   ever asked Officer Rivadeneira if they could drive away in their vehicles. The video clearly shows
   them walking undisturbed to the Wendy’s on their own volition. Likewise, Officer Rivadeneira’s
   14 second pause did not restrain or seize Plaintiffs. Indeed, Plaintiffs’ video exhibits illustrate
   Plaintiffs felt quite free to walk to the Wendy’s and drive away in an Uber, since these departures
   occurred without any interference from Officer Rivadeneira. This conduct did not “objectively
   manifest[] an intent to restrain” Plaintiffs. Torres, 141 S. Ct. at 998.
          Likewise, the running of a license plate is not a Fourth Amendment violation. See Am.
   Compl. ¶ 59. Individuals have no expectation of privacy in their license plate information, and
   law enforcement can access that information without probable cause or reasonable suspicion. See
   United States v. Johnson, 811 F. App’x 564, 573-74 (11th Cir. 2020) (rejecting Fourth Amendment
   claim by motorist in public based on an officer’s running of his vehicle tag without reasonable
   suspicion). Accordingly, the video exhibits show Plaintiff’s rights were not violated because they
   were not subject to a seizure within the meaning of the Fourth Amendment.
          B. Plaintiff’s Do Not Allege an Injury in Fact
          “A proper deference to the Constitution’s separation of powers means that a court may
                                                    13
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 14 of 21




   only reach the merits of those cases that present concrete and immediate injury.” Elend, 471 F.3d
   at 1210.    Such an injury must be concrete, particularized, and actual or imminent— not
   hypothetical, see Lujan, 504 U.S. at 560. When multiple plaintiffs sue, each plaintiff must
   separately establish standing. See Davis v. FEC, 554 U.S. 724, 734 (2008).
          Plaintiffs fail to allege the prospective injury in fact element of standing necessary to
   sustain a claim for declaratory relief. Even if Plaintiffs’ rights were violated on January 28, 2021,
   past exposure to illegal conduct does not satisfy injury in fact requirement for prospective relief
   “if unaccompanied by any continuing, present adverse effects.” Elend, 471 F.3d at 1207-08 (citing
   City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). A plaintiff’s “past exposure to illegal
   conduct does not in itself show a present case or controversy.” Id. at 1207 (cleaned up). Past
   wrongs are only relevant to the extent their bear on whether Plaintiffs have alleged that there is a
   real and repeated threat of future injury. Lyons, 461 U.S. at 102.
          In Elend, the Eleventh Circuit dismissed a complaint for declaratory and injunctive relief
   by a group of protestors alleging they had been unconstitutionally moved to a restricted area when
   they attempted to protest President George W. Bush during a 2002 rally at the Sun Dome. The
   court found it lacked jurisdiction because the plaintiffs failed to allege “a real and immediate threat
   of future harm.” Id. at 1207. The plaintiffs alleged they “fully intend to peacefully express their
   viewpoints in the future in a manner similar to their activities on November 2, 2002 in concert
   with presidential appearances at the USF Sun Dome and at other locations around the country.”
   Id. at 1204. But the Court found these allegations insufficient to confer jurisdiction because the
   “complaint contained no further explication of the time, location, audience, or nature of protest
   activity contemplated.” Id. Consequently, the plaintiffs failed to satisfy standing’s injury in fact
   and redressability requirements. See also Dermer v. Miami-Dade Cnty, 599 F.3d 1217, 1220-21
   (11th Cir. 2010) (dismissing for lack of standing when the plaintiff failed to provide “any detail,
   such as when, where, or how he intends to exercise his right to free speech in the future, that
   illuminates the specifics of his claimed injury”); American Fed’n of Lab.-Cong. of Indus. Orgs. v.
   City of Miami, No. 07-22966-CIV, 2008 WL 11333331, at *3 (S.D. Fla. Sept. 4, 2008) (dismissing
   complaint for lack of standing where plaintiffs “failed to allege with sufficient specificity where,
   when, and how such protests will occur in the future”). 4

   4
     Because “claims for pre-enforcement review involve the possibility of wholly prospective future
   injury,” the standing and ripeness inquiries tend to converge on these types of claims. Elend, 471
                                                     14
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 15 of 21




          The Amended Complaint alleges even less regarding the prospect of future harm than the
   complaint dismissed in Elend. Plaintiffs allege they “intend to continue their protest of Tarrio at
   his last known address for the remainder of this week[.]” Am. Compl. ¶ 39 (emphasis added); see
   also Am. Compl. ¶¶ 54, 57, 60. 5 Despite these repeated assertions that they would return, Plaintiffs
   do not allege they have ever in fact returned to protest since January. Nor do Plaintiffs provide
   any factual allegations detailing when, where, and how such future protest will occur. Six of the
   eight Plaintiffs are not even Florida residents, id. ¶¶ 1, 3, 5-8, and none allege they have made
   travel arrangements to return to Florida to protest Tarrio. Elend is clear: a complaint containing
   “no further explication of the time, location, audience, or nature of protest activity contemplated[]”
   is insufficient to establish a threat of future harm. 471 F.3d at 1204. Plaintiffs’ allegations
   therefore fall short of alleging the type of “imminent” injury required to confer jurisdiction in a
   lawsuit seeking prospective relief. Elend, 471 F.3d 1207.
          Plaintiffs also completely fail to allege how their rights will be violated if they resume
   protesting. Unlike in Elend, where the plaintiffs at least challenged a law enforcement policy of
   creating “protest zones,” Plaintiffs here do not identify any County policy or ordinance that was
   applied to them and must prospectively be declared unlawful. Instead, they alleged Officer
   Rivadeneira applied a non-existent permitting requirement. Plaintiffs make no claims suggesting
   other officers would attempt to disperse the protest on permitting grounds, nor that Officer
   Rivadeneira or the other two officers involved would take the same action upon encountering the
   protestors again. It is therefore entirely speculative that this rationale would be applied again.
          Nor have Plaintiffs alleged facts showing they are likely to encounter the three Defendants
   they have chosen to sue—Officer Rivadeneira, Officer Sanchez, or Sergeant Fernandez—should
   they resume protesting at Tarrio’s last known address. Defendants Rivadeneira, Sanchez and
   Fernandez, after all, are not the only three police office in Miami-Dade County. The County is
   not a small prairie town with a sheriff and two deputies.      It is a sprawling metropolis, one the
   largest counties in the Southeast. Officers Rivadeneira, Sanchez, and Fernandez are three of 2,800


   F.3d 1205. For the same reasons that Plaintiffs have not alleged an injury in fact for purposes of
   declaratory relief, they have not alleged that this matter is ripe for judicial review. Id. at 1210-12.
   5
    It is not clear whether Plaintiffs are referring to the week of the protest itself (January 28, 2021)
   or the date of the filing of the Amended Complaint (May 5, 2021). In either event, both of these
   weeks have passed and Plaintiffs do not allege that they ever returned to protest.
                                                     15
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 16 of 21




   police officers in Miami-Dade. 6 Plaintiffs thus fall very short of establishing that these Defendants
   are likely to injure them in the future by interfering with the right to protest.
           Moreover, Counts II and III, which relate to the conduct occurring in the Wendy’s parking
   lot after the protest was disbursed, provide no basis for declaratory relief. Plaintiffs do not allege
   any facts showing a plausible chain of events in which they will return to the Wendy’s parking lot
   and their rights will be violated in the manner they have allege here. Count II requests a declaration
   against any further attempts “to chill” Plaintiffs’ speech but Plaintiffs do not allege how their
   speech is likely to be chilled in the future as they provide no allegations showing what it is likely
   to occur if they return to protest. Am. Compl. ¶ 57. Count III requests a declaration that blocking
   the protestors from leaving is a violation of the Fourth Amendment but, as the videos show, that
   never happened, and Plaintiffs plead no facts showing it will happen in the immediate future.
   Plaintiff’s suggestion of future harm is speculative, not imminent. Consequently, the Court should
   dismiss the Amended Complaint for failure to allege an imminent injury in fact.
           C. Plaintiffs Do Not Satisfy Article III’s Redressability Requirement
           When the remedy sought is declaratory relief, redressability hinges not upon whether a
   plaintiff’s rights were violated in the past, but whether a plaintiff’s rights are likely to be violated
   in the future. See Elend at 1207-08 (citing Lyons, 461 U.S. at 102). The alleged future injury must
   be likely to be redressed by such relief. See Lujan, 504 U.S. at 561. Redressability requires the
   relief sought to be specific: courts will not issue an order simply mandating a party “obey the law”
   generally. Elend, 471 F.3d at 1209 (“It is well-established in this circuit that an injunction
   demanding that a party do nothing more specific than ‘obey the law’ is impermissible.”). But here,
   that is exactly what Plaintiffs seek.
           Plaintiffs request three declarations: (1) that “they have [sic] right to resume and continue


   6
            Miami-Dade         County           Police      Department,          Police       Careers,
   https://www.miamidade.gov/global/service.page?Mduid_service=ser1470668102245350                (last
   visited June 24, 2021) (“MDPD is charged with the safety of over 2.5 million residents who live
   within a 2,109 square mile area. In order to accomplish this formidable task, the
   Department utilizes the services of approximately 2,800 sworn officers and 1,500 support
   personnel.”). Count II indicates Plaintiffs seek to apply their declaration to “any Miami-Dade
   Police Officer,” Am. Compl. ¶ 57, but it is axiomatic that the Court cannot enter prospective relief
   against non-parties not subject to its jurisdiction. Whether Plaintiffs can sue the County itself is
   discussed below in Part.II.

                                                     16
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 17 of 21




   their lawful protest of the racist Tarrio,” Am. Compl. ¶ 54, (2) that “they have [sic] right to resume
   and continue their lawful protest of the racist Tarrio and that any further attempts by Defendants,
   or any Miami-Dade Police Officer, to chill that speech violate Plaintiffs’ First amendment rights,”
   id. ¶ 57, and (3) “that continued seizures of their persons by blocking their vehicles in and
   preventing the Protesters from leaving any area without probable cause is a violation of their
   Fourth Amendment rights . . .” id. ¶ 60.
          Plaintiffs’ first count for declaratory relief provides no particularity whatsoever.
   Obviously, all Americans have the right to lawful protest on any subject matter whatsoever.
   Plaintiffs’ second count fares little better because, as in Elend, Plaintiffs fail to allege with any
   particularity what protest is likely to take place in the future or how any defendant is likely to
   attempt to chill that protest. A generic declaration stating Defendants “may not chill speech” is
   the very type of ambiguous, abstract, non-specific mandate that the Eleventh Circuit forbade. Id.
   at 1209-10; see also City of Miami, 2008 WL 11333331, at *3. With respect to their third count,
   Plaintiffs have not plausibly alleged that their vehicles will be blocked in should they resume
   protesting and, as shown in the previous section, no constitutional right was transgressed with
   Officer Rivadeneira blocked unoccupied vehicles for less than two minutes.
          As such, the declarations Plaintiffs seek will also not redress Plaintiffs alleged future
   injuries. As noted above, Plaintiffs do not ask the Court to declare any current policy of Miami-
   Dade County or its police department to be unlawful. Instead, Plaintiffs request declarations
   directed at two or three out of 2,800 officers employed by the County, yet make no allegations
   regarding how Defendants would likely respond to the scene of Plaintiffs’ future protests or act in
   the same manner towards protestors. What should happen if the Court issues the requested
   declarations, Plaintiffs return to protest, the residents again call the police and, as is likely to
   happen in a County has large as this one, other police officers who are not parties to this case are
   dispatched to the scene? In that scenario, the Court’s relief would redress nothing at all.
          And even if one of the three Defendants were dispatched to the scene of Plaintiffs’
   reincarnated protest, the amorphous declaration Plaintiffs seek would hardly provide them
   guidance. If traffic or pedestrian laws are broken, may they enforce those duly enacted laws
   against Plaintiffs or what would that be considered an “unlawful chill”? What if, in addition to the
   eight plaintiffs, 50 additional protestors show up and begin to crowd the residential street,
   “chanting” at the residents? The declarations sought here provide no guidance for these situations
                                                    17
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 18 of 21




   precisely because the Amended Complaint does not contain detailed allegations regarding what
   form the hypothetical future protest is likely to take. See Elend, 471 F.3d at 1210 (“for a case to
   be entitled to an adjudication on the merits, there must be a substantial indication that the injury
   will occur and, if so, what shape that injury may take”). Declaratory relief is not an available
   remedy for what is alleged to be, at most, a one-off constitutional violation, with no concretized
   indication of what will transpire in the future.
          Nor does the Amended Complaint contain any allegations claiming declaratory relief is
   likely to redress future retaliation or unreasonable seizures. Plaintiffs clearly have not satisfied
   their burden of demonstrating how the declarations they seek will redress imminent and concrete
   harms because detail allegations the contours of their hypothetical future protest and the likely law
   enforcement response are entirely absent. Because Plaintiffs have not presented a credible threat
   that their rights will be violated imminently by Defendants and that declaratory relief will prevent
   such an injury, they have not established Article III standing and the Amended Complaint must be
   dismissed for lack of jurisdiction and failure to state a claim for declaratory relief.
          II.     THE OFFICIAL CAPACITY CLAIMS MUST BE DISMISSED
          Plaintiffs sued all three defendants in their official capacities, in addition to their individual
   capacities. See Am. Compl. at 10-11 (indicating that all counts are brought against Defendants in
   their individual and official capacities). These official capacity claims must be dismissed because
   (1) the real party in interest is Miami-Dade County—not the individual officers—and the County
   has not been properly joined; and (2) Plaintiffs do not state a claim for municipal liability.
                  A. Plaintiffs Have Not Properly Named Miami-Dade County as a Defendant
                     and Have Not Properly Served the County with the Summons and
                     Complaint
          “Official-capacity suits . . . represent only another way of pleading an action against an
   entity of which an officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165 (1985) (cleaned
   up). “[A]n official-capacity suit is, in all respects other than name, to be treated as a suit against
   the entity.” Id. at 166 (emphasis added). “Because suits against a municipal officer sued in his
   official capacity and direct suits against municipalities are functionally equivalent, there no longer
   exists a need to bring official-capacity actions against local government officials, because local
   government units can be sued directly.” Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir.
   1991) (emphasis added); see also Cone v. Sodre, No. 13-24674-Civ, 2014 WL 2998671, at *2
   (S.D. Fla. July 2, 2014).
                                                      18
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 19 of 21




          Since an official capacity claim is a claim against the County, Plaintiffs must satisfy Rule
   4’s requirements for commencing suit against a municipality. Rule 4 provides a summons must
   “name the court and the parties.” Fed. R. Civ. P. 4(a)(1) (emphasis added); see also Fed. R. Civ.
   P. 10(a) (title of pleading must name the parties). The summons must also “be directed to the
   defendant.” Fed. R. Civ. P. 4(a)(2) (emphasis added). A party must serve a local government by
   “(A) delivering a copy . . . to its chief executive officer; or (B) serving a copy . . . in the manner
   prescribe by that state’s law.” Fed. R. Civ. P. 4(j)(2). The manner for serving a county under
   Florida law is to serve process “(a) [o]n the president, mayor, chair, or other head thereof; and in
   his or her absence; (b) [o]n the vice president, vice mayor, or vice chair, or in the absence of all of
   the above; (c) [o]n any member of the governing board, council or commission.” Fla. Stat. §
   48.111(1).
          Plaintiffs’ service of process here—delivering summons to three individual police officers
   and not naming the County as a party in the summons or the Amended Complaint—is insufficient
   to commence an action against the County. See ECF Nos. 18, 18-1, 18-2 (indicating that the
   Summons and Complaint was served only upon the three defendants individually). Neither Rule
   4(j) nor Fla. Stat. § 48.111(1) permits service on a Florida county by suing and serving an employee
   in their official capacity. Plaintiffs’ failure to name Miami-Dade County in the summons and to
   serve the County, the actual party in interest to the official capacity claims, requires the official
   capacity claims to be dismissed under Rules 12(b)(4) and 12(b)(5). See Lordeus v. Perez, Case
   No. 17-20726-Civ, 2017 WL 8230892, at *2 (S.D. Fla. Apr. 27, 2017) (dismissing official capacity
   claims where “Plaintiff’s service of a summons on [an individual County employee] did not meet
   federal or state service of process rules as he neither named nor properly served the County”).
                  B. Plaintiffs Fail to State a Cause of Action Against the County Because the
                     Complaint Lacks Custom or Policy Allegations under Monell
          Even if Plaintiffs had properly initiated an action against the County from a procedural
   standpoint, their official capacity claims still fail because Plaintiffs do not allege their rights were
   violated because of a municipal custom or policy.
          Local governments are not vicariously liable under 42 U.S.C. § 1983 whenever their agents
   or employees have caused a constitutional injury. See Monell, 436 U.S. at 691 (“[W]e conclude
   that a municipality cannot be held liable solely because it employs a tortfeasor—or, in other words,
   a municipality cannot be held liable under § 1983 on a respondeat superior theory.”); see also City

                                                     19
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 20 of 21




   of Canton v. Harris, 489 U.S. 378, 385 (1989) (“Respondeat superior or vicarious liability will
   not attach under § 1983.”); Grech v. Clayton Cnty., Ga., 335 F.3d 1326, 1329 (11th Cir. 2003) (“A
   county’s liability under § 1983 may not be based on the doctrine of respondeat superior.”). “[I]t
   is only when the ‘execution of the government’s policy or custom . . . inflicts the injury’ that the
   municipality may be held liable under § 1983.” City of Springfield v. Kibbe, 480 U.S. 257, 267
   (1987); see also Skop v. City of Atlanta, 485 F.3d at 1130, 1145 (11th Cir. 2007) (“But it is by now
   axiomatic that in order to be held liable for a § 1983 violation, a municipality must be found to
   have itself caused the constitutional violation at issue; it cannot be found liable on a vicarious
   liability theory.”). “Normally random acts or isolated incidents are insufficient to establish a
   custom or policy.” Depew v. City of St. Marys, Ga., 787 F.2d 1496, 1499 (11th Cir. 1986)
          To state a § 1983 claim against the County, Plaintiffs must allege the County itself is liable
   for any purported injuries because of an identifiable policy, practice, or custom. See Grech, 335
   F.3d at 1329. To do this, a plaintiff must allege that the constitutional violations that allegedly
   injured him were the result of either (1) an officially promulgated County policy or (2) an unofficial
   custom or practice of the County shown through the repeated acts of a final policymaker for the
   County. Id. at 1329. “Monell’s ‘policy or custom’ requirement applies in § 1983 cases irrespective
   of whether the relief sought is monetary or prospective.” Los Angeles Cty., Cal. v. Humphries,
   562 U.S. 29, 39 (2010); see also Church v. Huntsville, 30 F.3d 1332, 1345 (11th Cir. 1994).
          Plaintiffs do not allege that any officer violated their rights because of a County policy.
   No County policies—official or unofficial—are identified in the Amended Complaint. See
   generally Am. Compl. To the contrary, Plaintiffs allege Officer Rivadeneira dispersed their protest
   because they did not have a permit, even though there was no requirement for them to obtain one.
   See Am. Compl. ¶ 19-20, 22, 24. Plaintiffs also do not allege any County policy will cause their
   constitutional rights to be violated in the future, which they must do in seeking declaratory relief.
   See Lyons, 461 U.S. at 105-06 (explaining that to sue a municipality for prospective relief for
   unlawful chokeholds plaintiffs would have to allege that all police officers always choke citizens
   whom they have an encounter with or that the City authorized its officers to act in such a manner).
   Therefore, the official capacity claims fail on the merits and are subject to dismissal under Rules
   12(b)(1) and 12(b)(6).
                                             CONCLUSION
          The Court should dismiss the Amended Complaint with prejudice.
                                                    20
                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 22 Entered on FLSD Docket 06/30/2021 Page 21 of 21




   Dated: June 30, 2021.

                                                     Respectfully submitted,

                                                     GERALDINE BONZON-KEENAN
                                                     Miami-Dade County Attorney
                                                     Stephen P. Clark Center
                                                     111 N.W. 1st Street, Suite 2810
                                                     Miami, Florida 33128

                                             By:     /s/ Ezra S. Greenberg
                                                     Ezra S. Greenberg
                                                     Assistant County Attorney
                                                     Fla. Bar. No. 85018
                                                     Telephone: (305) 375-5151
                                                     Facsimile: (305) 375-5643
                                                     Email: ezrag@miamidade.gov

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served this day on

   Plaintiff’s counsel via CM/ECF.

                                             /s/ Ezra S. Greenberg
                                             Assistant County Attorney




                                                21
                     OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                      TELEPHONE (305) 375-5151
